DETAILED ACTION
1.	This is in response to communications 06/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1, 3, 5-10, 12-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee (US 2002/0109154 A1) and OH et al. (US 2018/0067847 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 9, and 17 (and dependent claims) as indicated in the following:
Regarding independent claim  1 (and dependent claims 3, 5-8), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a device comprising “…the first bit-line sense amplifiers are connected between the first group of bit-lines and the first half local I/0 line, and the second bit-line sense amplifiers are connected between the second group of bit-lines and the second half local I/0 line…”
Regarding independent claim  9 (and dependent claims 10, 12-15, 18), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  device comprising “…repair the first bit-line with the first spare bit-line of the first memory block; repair the second-bit-line with the second spare bit-line of the first memory block; and repair the third bit-line with a first spare bit-line of the second memory block which is adjacent to the first memory block in a direction of the second half local I/0 line of the first memory block…”
Regarding independent claim 17 , prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for device comprising “…if the first bit-line of the first memory block, a second bit-line of the first memory block, a first bit-line of the second memory block, and a second bit-line of the second memory block are connected to defective cells, the column decoder is configured to: repair the first bit-line of the first memory block with the first spare bit-line of the first memory block; repair the second bit-line of the first memory block with the second spare bit-line of the first memory block; repair the first bit-line of the second memory block with a first spare bit-line of the second memory block; and repair the second bit-line of the second memory block with a second spare bit-line of the second memory block….”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 06/30/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on applicant’s persuasive argument spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825